Citation Nr: 0028491	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  96-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
temporary total disability compensation benefits was properly 
created.


ATTORNEY FOR THE BOARD

Hilary L. Goodman


REMAND

The veteran had active service from April 1967 to July 1970.

This appeal arises from a decision of July 1994 by the 
Chicago, Illinois, Regional Office (RO) amending the 
veteran's award of Department of Veterans Affairs (VA) 
Affairs temporary total disability compensation benefits, 
creating the overpayment in question.

The overpayment in question was created by the retroactive 
reduction in July 1994, effective March 1, 1994, and again 
May 1, 1994, of the veteran's payment of temporary total 
disability compensation benefits as he had been discharged 
from a VA hospital during February 1994 and again in April 
1994.  The veteran has contended that the overpayment should 
not be charged to his account and were not in error as it was 
the VA and not him who made the payments.

The current record shows that a notice from the VA Medical 
Center, Westside, Chicago, advising of the veteran's February 
1994 discharge from the hospital was received in the RO on 
March 14, 1994.   The letter to the veteran advising him of 
the award of temporary total disability compensation 
benefits, effective February 1, 1994, was not issued until 
the following day, March 15, 1994, and action to reduce the 
award based on the February 1994 discharge from the hospital 
was not taken until July 1994.

The veteran's contentions may be construed as raising the 
issue of whether the overpayment was the result of sole 
administrative error on the part of the VA and this must be 
remanded for adjudication.

The Board of Veterans' Appeals (Board) finds that the claim 
must be REMANDED to the RO for the following action:

The RO is requested to make a 
determination as to whether the 
overpayment in question was properly 
created or was the result of sole VA 
error; this determination should be in 
writing in order to ensure all due 
process.  If the RO finds that the 
overpayment was properly created or not 
the result of sole VA error, in full or 
in part, the RO should notify the veteran 
of the findings, and provide him with a 
full explanation of how the overpayment 
was calculated.  The matter would then 
become an appellate issue, which would 
merit inclusion in a supplemental 
statement of the case.  After the 
supplemental statement of the case is 
sent, the veteran should be given the 
appropriate time in which to respond.

Thereafter, subject to current appellate procedure, the 
appeal should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to ensure due process.  No action is required by 
the veteran until he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

